Exhibit 10.2 

 

STOCK ESCROW AGREEMENT

 

STOCK ESCROW AGREEMENT, dated as of March 13, 2018 (“Agreement”), by and among
OPES ACQUISITION CORP., a Delaware corporation (“Company”), AXIS PUBLIC VENTURES
S. DE R.L. DE C.V., LION POINT CAPITAL, LB&B S.A. DE C.V. and GONZALO GIL WHITE
(collectively, the “Initial Stockholders”) and CONTINENTAL STOCK TRANSFER &
TRUST COMPANY, a New York corporation (“Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated March 13,
2018 (“Underwriting Agreement”), with EarlyBirdCapital, Inc. (the
“Representative”) acting as representative of the several underwriters
(collectively, the “Underwriters”), pursuant to which, among other matters, the
Underwriters have agreed to purchase 10,000,000 units (“Units”) of the Company,
plus an additional 1,500,000 Units if the Representative exercises the
over-allotment option in full. Each Unit consists of: (i) one share of the
Company’s common stock, par value $0.0001 per share (“Common Stock”), and (ii)
one warrant (“Warrant”), each Warrant to purchase one share of Common Stock, all
as more fully described in the Company’s final Prospectus, dated March 13, 2018
(“Prospectus”) comprising part of the Company’s Registration Statement on Form
S-1 (File No. 333-223106) (“Registration Statement”) pursuant to the Securities
Act of 1933, as amended, declared effective on March 13, 2018 (“Effective
Date”).

 

WHEREAS, the Initial Stockholders have agreed as a condition of the sale of the
Units to deposit their 2,875,000 shares of Common Stock of the Company in escrow
as hereinafter provided.

 

WHEREAS, the Company and the Initial Stockholders desire that the Escrow Agent
accept the shares, in escrow, to be held and disbursed as hereinafter provided.

 

IT IS AGREED:

 

1.       Appointment of Escrow Agent. The Company and the Initial Stockholders
hereby appoint the Escrow Agent to act in accordance with and subject to the
terms of this Agreement and the Escrow Agent hereby accepts such appointment and
agrees to act in accordance with and subject to such terms.

 

2.       Deposit of Shares. On or before the Effective Date, the Initial
Stockholders have delivered to the Escrow Agent certificates (and applicable
stock powers, if requested by the Escrow Agent) representing such Initial
Stockholders’ shares, to be held and disbursed subject to the terms and
conditions of this Agreement. The Initial Stockholders acknowledge that the
certificates representing such Initial Stockholders’ shares are legended to
reflect the deposit of such shares under this Agreement.

 

3.       Disbursement of the Escrow Shares.

 

3.1       If the Underwriters do not exercise in full their over-allotment
option to purchase up to an additional 1,500,000 Units of the Company within 45
days of the date of the Prospectus (as described in the Underwriting Agreement),
each Initial Stockholder agrees that the Escrow Agent shall return to the
Company for cancellation, at no cost, the number of Escrow Shares held by each
such holder determined by multiplying (a) the product of (i) 375,000, multiplied
by (ii) a fraction, (x) the numerator of which is the number of Escrow Shares
held by each such holder, and (y) the denominator of which is the total number
of Escrow Shares, by (b) a fraction, (i) the numerator of which is 1,500,000
minus the number of shares of Common Stock purchased by the Underwriters upon
the exercise of their over-allotment option, and (ii) the denominator of which
is 1,500,000. The Company shall promptly provide notice to the Escrow Agent of
the expiration or termination of the Underwriters’ over-allotment option and the
number of Units, if any, purchased by the Underwriters in connection with their
exercise thereof

 



 

 

 

3.2       Except as otherwise set forth herein, the Escrow Agent shall hold the
shares remaining after any cancellation required pursuant to Section 3.1 above
(such remaining shares to be referred to herein as the “Escrow Shares”) until
the earlier of (x) six months after the date of the consummation of the
Company’s initial merger, share exchange, asset acquisition, stock purchase,
recapitalization, reorganization, or other similar business combination with one
or more businesses or entities (“Business Combination”) and (y) the date on
which the closing price of the Company’s Common Stock equals or exceeds $12.50
per share (as adjusted for stock splits, stock dividends, reorganizations, and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the Company’s initial Business Combination (collectively, the
“Escrow Period”). The Company shall promptly provide notice of the consummation
of a Business Combination to the Escrow Agent. Upon completion of the Escrow
Period, the Escrow Agent shall disburse such amount of each Initial
Stockholder’s Escrow Shares (and any applicable stock power) to such Initial
Stockholder; provided, however, that if the Escrow Agent is notified by the
Company pursuant to Section 6.7 hereof that the Company is being liquidated
because it failed to consummate a Business Combination within the time period
specified in the Company’s amended and restated certificate of incorporation, as
the same may be further amended from time to time, then the Escrow Agent shall
promptly deliver the Escrow Shares to the Initial Stockholder (or the holder of
such shares at that time); provided further, that if, within six months after
the Company consummates a Business Combination, the Company (or the surviving
entity) consummates a liquidation, merger, stock exchange, or other similar
transaction which results in all of the stockholders of such entity having the
right to exchange their shares of Common Stock for cash, securities, or other
property, then upon receipt of a notice executed by the Chairman of the Board,
Chief Executive Officer, or other authorized officer of the Company, in form
reasonably acceptable to the Escrow Agent, certifying that such transaction is
then being consummated or such conditions have been achieved, as applicable, the
Escrow Agent will release the Escrow Shares to the Initial Stockholders. The
Escrow Agent shall have no further duties hereunder after the disbursement of
the Escrow Shares in accordance with this Section 3.

 

4.       Rights of Initial Stockholder in Escrow Shares.

 

4.1       Voting Rights as a Stockholder. Subject to the terms of the Insider
Letters described in Section 4.4 hereof and except as herein provided, the
Initial Stockholders shall retain all of their rights as a stockholder of the
Company as long as any shares are held in escrow pursuant to this Agreement,
including, without limitation, the right to vote such shares.

 

4.2       Dividends and Other Distributions in Respect of the Escrow Shares. For
as long as any shares are held in escrow pursuant to this Agreement, all
dividends payable in cash with respect to the Escrow Shares shall be paid to the
Initial Stockholders, but all dividends payable in stock or other non-cash
property shall be delivered to the Escrow Agent to hold in accordance with the
terms hereof. As used herein, the term “Escrow Shares” shall be deemed to
include the dividends payable in stock or other non-cash property distributed
thereon, if any.

 



 2

 

 

4.3       Restrictions on Transfer. During the Escrow Period, the only permitted
transfers of the Escrow Shares will be (i) among the Initial Stockholders or to
the Company’s or the Initial Stockholders’ members, officers, directors,
consultants or affiliates and thereafter (ii) to a holder’s stockholders or
members upon the holder’s liquidation, in each case if the Initial Stockholder
is an entity, (iii) by bona fide gift to a member of the holder’s immediate
family or to a trust, the beneficiary of which is the holder or a member of the
holder’s immediate family, for estate planning purposes, (iv) by virtue of the
laws of descent and distribution upon death, (v) pursuant to a qualified
domestic relations order, (vi) to the Company for no value for cancellation in
connection with the consummation of a Business Combination, or (vii) by private
sales of the Escrow Shares at prices no greater than the price at which the
Escrow Shares were originally purchased; provided, however, that in each case
(except for clause (vi) or with the Company’s prior written consent), such
permissive transfers may be implemented only upon the respective transferee’s
written agreement to be bound by the terms and conditions of this Agreement and
of the Insider Letter signed by the holder transferring the shares.

 

4.4       Insider Letter. The Initial Stockholders have executed letter
agreements with the Company and the Representative, dated as indicated on
Exhibit A hereto, the form of which is filed as an exhibit to the Registration
Statement (“Insider Letter”), respecting the rights and obligations of the
Initial Stockholders in certain events, including, but not limited to, the
liquidation of the Company.

 

5.       Concerning the Escrow Agent.

 

5.1       Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report, or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination, or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

5.2       Indemnification. Subject to Section 5.8 below, the Escrow Agent shall
be indemnified and held harmless by the Company from and against any expenses,
including reasonable counsel fees and disbursements, or losses suffered by the
Escrow Agent in connection with any action, suit, or other proceeding involving
any claim which in any way, directly or indirectly, arises out of or relates to
this Agreement, the services of the Escrow Agent hereunder, or the Escrow Shares
held by it hereunder, other than expenses or losses arising from the gross
negligence or willful misconduct of the Escrow Agent. Promptly after the receipt
by the Escrow Agent of notice of any demand or claim or the commencement of any
action, suit or proceeding, the Escrow Agent shall notify the other parties
hereto in writing. In the event of the receipt of such notice, the Escrow Agent,
in its sole discretion, may commence an action in the nature of interpleader in
an appropriate court to determine ownership or disposition of the Escrow Shares
or it may deposit the Escrow Shares with the clerk of any appropriate court or
it may retain the Escrow Shares pending receipt of a final, non-appealable order
of a court having jurisdiction over all of the parties hereto directing to whom
and under what circumstances the Escrow Shares are to be disbursed and
delivered. The provisions of this Section 5.2 shall survive in the event the
Escrow Agent resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3       Compensation. Subject to Section 5.8 below, the Escrow Agent shall be
entitled to reasonable compensation from the Company for all services rendered
by it hereunder. Subject to Section 5.8 below, the Escrow Agent shall also be
entitled to reimbursement from the Company for all reasonable expenses paid or
incurred by it in the administration of its duties hereunder including, but not
limited to, all counsel, advisors’, and agents’ fees and disbursements, and all
taxes or other governmental charges.

 



 3

 

 

5.4       Further Assurances. From time to time on and after the date hereof,
the Company and the Initial Stockholders shall deliver or cause to be delivered
to the Escrow Agent such further documents and instruments and shall do or cause
to be done such further acts as the Escrow Agent shall reasonably request to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5       Resignation. The Escrow Agent may resign at any time and be discharged
from its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company and
approved by the Representative, which approval will not be unreasonably
withheld, conditioned or delayed, the Escrow Shares held hereunder. If no new
escrow agent is so appointed within the sixty (60) day period following the
giving of such notice of resignation, the Escrow Agent may deposit the Escrow
Shares with any court it reasonably deems appropriate in the State of New York.

 

5.6       Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 

5.7       Liability. Notwithstanding anything herein to the contrary, the Escrow
Agent shall not be relieved from liability hereunder for its own gross
negligence, fraud or willful misconduct.

 

5.8       Waiver. The Escrow Agent hereby waives any right of set-off or any
other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account (as defined in that certain Investment
Management Trust Agreement, dated as of the date hereof, by and between the
Company and the Escrow Agent as trustee thereunder) and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever.

 

6.       Miscellaneous.

 

6.1       Governing Law. This Agreement shall for all purposes be deemed to be
made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction. Each of the
parties hereby agrees that any action, proceeding, or claim against it arising
out of or relating in any way to this Agreement shall be brought and enforced in
the courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such personal
jurisdiction, which jurisdiction shall be exclusive. Each of the parties hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

 

6.2       Third Party Beneficiaries. The Initial Stockholders hereby acknowledge
that the Underwriters are third party beneficiaries of this Agreement.

 

6.3       Entire Agreement. This Agreement and each Insider Letter contain the
entire agreement of the parties hereto with respect to the subject matter hereof
and, except as expressly provided herein, may not be changed or modified except
by an instrument in writing signed by the party to be charged.

 



 4

 

 

6.4       Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6       Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, four business days after the date of
mailing, as follows:

 

If to the Company, to:

 

Opes Acquisition Corp.



c/o Axis Capital Management 

Park Plaza Torre I



Javier Barros Sierra 540, Of. 130 

Col. Santa Fe



01210 Mexico City, Mexico 

Attn: José Antonio Cañedo White

 

If to an Initial Stockholder, to its address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company



1 State Street Plaza 

New York, New York 10004



Attn: Chairman

 

A copy of any notice sent hereunder shall be sent to:

 

EarlyBirdCapital, Inc.



366 Madison Avenue



8th Floor



New York, New York 10017



Attn: General Counsel and Investment Banking Department



Facsimile: (212) 661-0200

 

with a copy to:

 

Graubard Miller



The Chrysler Building 

405 Lexington Avenue



New York, New York 10174 

Attn: David Alan Miller, Esq.

 



 5

 

 

and:

 

Greenberg Traurig, LLP 

Met Life Building



200 Park Avenue 

New York, New York 10166



Attn: Alan I. Annex, Esq.

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7       Liquidation of the Company. The Company shall give the Escrow Agent
written notification of the liquidation and dissolution of the Company in the
event that the Company fails to consummate a Business Combination within the
time period specified in the Company’s amended and restated certificate of
incorporation.

 

6.8       Counterparts. This Agreement may be executed in several counterparts,
each one of which shall constitute an original and may be delivered by facsimile
transmission and together shall constitute one instrument.

 

[Signature Page Follows]

 



 6

 


WITNESS the execution of this Agreement as of the date first above written.

 



    OPES ACQUISITION CORP.             By: /s/ Miguel Angel Villegas       Name:
Miguel Angel Villegas       Title: Chief Financial Officer               INITIAL
STOCKHOLDER:               AXIS PUBLIC VENTURES S. DE R.L. DE C.V.           By:
/s/ Gonzalo Gil White       Name: Gonzalo Gil White       Title: CEO            
  LION POINT CAPITAL             By: /s/ Irshad Karim       Name: Irshad Karim  
    Title: General Counsel and CCO               LB&B S.A. DE C.V.            
By: /s/ Rodrigo Lebois Mateos       Name: Rodrigo Lebois Mateos       Title: CEO
 

 

    /s/ Gonzalo Gil White       Gonzalo Gil White               CONTINENTAL
STOCK TRANSFER & TRUST COMPANY

 

  By: /s/ Kevin Jennings       Name: Kevin Jennings       Title: Vice President
 

 



 7

 

 





EXHIBIT A

 

Name and Address

 

Number



of Shares

Stock 

Certificate Number

Date of



Insider Letter 

       

Axis Public Ventures S. de R.L. de C.V.



Park Plaza Torre I



Javier Barros Sierra 540, Of. 130



Col. Santa Fe



01210 Mexico City, Mexico



862,500 1 March 13, 2018        

Lion Point Capital



250 West 55th Street, 33rd Floor



New York, NY 10019



862,500 2 March 13, 2018        

LB&B Capital S.A. de C.V.



Presidente Masaryk 111, Piso 5,



Polanco, 11560, Mexico City



920,000 3 March 13, 2018        

Gonzalo Gil White



Park Plaza Torre I



Javier Barros Sierra 540, Of. 130



Col. Santa Fe



01210 Mexico City, Mexico



230,000 4 March 13, 2018

 

8